Citation Nr: 0706419	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  03-14 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a disability manifested 
by chronic abdominal and pelvic pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and her mother


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The appellant served on active duty from September 9, 1991 to 
October 10, 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision by the 
Huntington, West Virginia, Regional Office of the Department 
of Veterans Affairs (VA), which denied the appellant's claim 
for service connection for a disability manifested by chronic 
abdominal and pelvic pain.  During the course of the appeal, 
the appellant relocated to Texas and the claims file was 
transferred to the custody of the Houston, Texas, VA Regional 
Office (RO), which is now the agency of original 
jurisdiction.  

A Travel Board hearing was conducted at the San Antonio, 
Texas VARO in November 2006.  A transcript of that hearing 
has been associated with the claims folder.

For the reasons that will be discussed below, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the appellant and her 
representative if further action is required on her part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  Upon a review of the file, it appears that this case 
must be remanded for proper notice to the appellant under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The appellant's service medical records and her testimony 
presented at a November 2006 hearing before the Board 
indicate that she underwent several surgical procedures prior 
to entering active duty, including abdominal surgery for a 
hernia repair approximately around November 1989, and a right 
oophorectomy for removal of a fallopian tube cyst in 1987.  A 
September 20, 1991 service medical record it was noted that 
in the month prior to her entry into service, she had an 
abnormal Papanicolaou (PAP) smear.  She was unable to follow-
up this finding because of her pending army obligation.  The 
private physician at that time discussed the possibility of a 
hysterectomy.  

The appellant's current contentions are that during her brief 
period of active duty, she sustained an abdominal injury 
after a set of heavy lockers fell on her while she was 
attempting to move them.  According to her statements, the 
injury aggravated her pre-service surgery residuals, causing 
internal scar adhesions to develop and thus producing further 
disability.  

A review of the appellant's claims file shows that there are 
no medical records associated with the evidence that are 
dated any earlier than her 1991 service medical records.  
Because the records of her pre-service treatment are relevant 
to the contention that she has a chronic abdominal and/or 
gynecological disability that was the result of in-service 
aggravation of a pre-existing condition, the case should be 
remanded to the RO so that copies of the medical records 
pertaining to her hernia repair and fallopian cyst surgeries 
in the late 1980's may be obtained and associated with her 
claims folder.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 
(1992).  In this regard, the references to these pre-service 
treatments indicate that they may have been provided by 
military service medical facilities, as the appellant was a 
military dependent at the time.  However, it appears that the 
August 1991 PAP smear was performed by a private physician.  
Therefore, the RO is advised that any search for these 
records should take this into consideration, and also that 
the appellant was known by different last names during that 
time.  The search should thus include her maiden name as well 
as the last name she took from her first marriage.  
Thereafter, the appellant should be scheduled for a VA 
examination, where a VA physician should her medical history, 
diagnosis of her current disabilities, and then present a 
nexus opinion addressing the relationship, if any, between 
her current diagnoses and her period of military service.  
See Charles v. Principi, 16 Vet. App. 370 (2002).
  
Accordingly, in view of the foregoing discussion, the case is 
REMANDED to the RO for the following action:

1.  The RO is to provide the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should contact the appellant 
and request the names and addresses of 
all medical care providers, VA, non-VA 
and military who treated the appellant 
for any gynecological/obstetric disorders 
since 1986.  Of particular interest are 
any records relating to her hernia repair 
surgery and surgery for removal of a 
fallopian cyst in the late 1980's, as 
well as any medical records surrounding 
the August 1991 abnormal PAP smear and 
discussions with the private physician.  
The RO is advised to include military 
service medical facilities in the search 
for these records, owing to her pre-
service status as a military dependent, 
and to also consider searching for the 
records using the appellant's maiden name 
and the last name she used during her 
first marriage.  After the appellant has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the appellant, a 
notation to that effect should be 
inserted in the file.  The appellant and 
her representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the appellant the 
opportunity to obtain and submit those 
records for VA review.  

3.  Thereafter, the appellant should be 
scheduled for a VA medical examination 
by a gynecologist.  All indicated tests 
and studies are to be performed.  Prior 
to the examination, the claims folder 
must be made available to the examiner 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report 
of the examiner.  Following the 
examination, the appellant's current 
disabilities as they pertain to her 
abdomen, viscera, and genitourinary 
system should be diagnosed.  Then the 
examiner should provide an opinion, 
based on the appellant's relevant 
medical history, as to following:

(a.)  Is it as likely as not that 
the appellant has a chronic 
disability manifested by abdominal 
and pelvic pain that had its onset 
during her period of active duty 
from September 1991 to October 
1991?

(b.)  Is it as likely as not that 
the appellant has a chronic 
disability manifested by abdominal 
and pelvic pain that is the result 
of her pre-service history of 
hernia repair and/or surgery for 
removal of a fallopian cyst and, of 
so, is it as likely as not that her 
postoperative residuals were 
aggravated (meaning permanently 
worsened beyond their natural 
progress) during her period of 
active duty from September 1991 to 
October 1991?

4.  The appellant must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
appellant is to be advised that failure 
to report for a scheduled VA examination 
without good cause shown may have adverse 
effects on her claim.

5.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  The claim of entitlement to 
service connection for a disability 
manifested by chronic abdominal and 
pelvic pain should then be readjudicated.  
If the benefit remains denied, the 
appellant and her representative should 
be provided a supplemental statement of 
the case, to include consideration and 
discussion of the provisions of 38 C.F.R. 
§ 3.304 (2006), and an adequate time to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

